DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lepke et al. (US 2005/0205595 – hereinafter Lepke).
Re Claim 16:Lepke discloses a pill dispensing assembly consisting of: an indexing cover layer (near 10) comprising an interior facing surface (81), an exterior facing surface (80), a first side wall (opposite of 82), a second side wall (82), an exit port (20) for dispensing said pill to a user (see Figs. 1-4), and an exterior facing (facing exterior of wall 12) indexing lock (41, 42) (see Figs. 12-13); a container layer (506) comprising an interior facing surface (near 145), an exterior facing surface (opposite near 145), a side wall (34), a plurality of pockets (14, 142-147) for holding pills during pill dispensing assembly use (see Fig. 2), and an index slot array comprising a plurality of slots (defined by – 61, 62, 64, 65, 71, 72)  and blocking surfaces (as seen at 72 – blocking surface wall portion of Fig. 12) between adjacent slots (defined by – 61, 62, 64, 65, 71, 72)  circumferentially and equally spaced (blocking surfaces are only 2 and are spaced from one another in a circumferential direction – slots are also spaced in corresponding relationships as shown in Fig. 8 – 64, 65 spaced from 61, 62 with 71 between, and same on opposite side of disc member) about said side wall (34) for exterior facing indexing lock engagement (see Figs. 12-14), (see Figs. 1-14); a compression wall (45) that is integral (one-piece construction in place of separate parts fastened together is a design consideration to one of ordinary skill in the art) to and surrounds said side wall (34) of said container layer (506) wherein said compression wall (45) contacts (Examiner notes that wall is in contact with lock) and depresses said exterior facing indexing lock (41, 42) when said exterior facing indexing lock (41, 42) is engaged with a slot (defined by – 61, 62, 64, 65, 71, 72) and when compression wall (45)  is properly manipulated by the user, while also preventing direct user contact with said exterior facing indexing lock (41, 42 – located behind wall 45) and said index slot array (defined by – 61, 62, 64, 65, 71, 72) (see Figs. 1-14).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepke in view of Pfeiffer et al. (4,667,959 – hereinafter Pfeiffer) and Gelardi et al. (US 2011/0000931 (US 2010/0147867 – hereinafter Gelardi) .
Re Claim 1:
Lepke discloses a pill dispensing assembly comprising: an indexing cover layer (near 10) comprising an interior facing surface (81), an exterior facing surface (80), a first side wall (opposite of 82), a second side wall (82), an exit port (20) for dispensing said pill to a user (see Figs. 1-4), and an exterior facing (facing exterior of wall 12) indexing lock (41, 42) (see Figs. 12-13); a container layer (506) comprising an interior facing surface (near 145), an exterior facing surface (opposite near 145), a side wall (34), a plurality of pockets (14, 142-147) for holding pills during pill dispensing assembly use (see Fig. 2), and an index slot array comprising a plurality of slots (defined by – 61, 62, 64, 65, 71, 72)  and blocking surfaces (as seen at 72 – blocking surface wall portion of Fig. 12) between adjacent slots (defined by – 61, 62, 64, 65, 71, 72)  circumferentially and equally spaced about said side wall (34) for exterior facing indexing lock engagement (see Figs. 12-14), (see Figs. 1-14); a compression wall (45) that surrounds said side wall (34) of said container layer (506) wherein said compression wall (45) contacts (Examiner notes that wall is in contact with lock) and depresses said exterior facing indexing lock (41, 42) when said exterior facing indexing lock (41, 42) is engaged with a slot (defined by – 61, 62, 64, 65, 71, 72) and when compression wall (45)  is properly manipulated by the user, while also preventing direct user contact with said exterior facing indexing lock (41, 42 – located behind wall 45) and said index slot array (defined by – 61, 62, 64, 65, 71, 72); and a post element (87, 97) (see Figs. 1-14), but fails to teach a controller, a sensor; a detectable element array for sensor detection; and wherein said engagement of said indexing lock with said blocking surfaces blocks contact between said compression wall and said indexing lock.

Pfeiffer teaches a controller, a sensor (91); a detectable element array (encoder wheel) for sensor detection (see col. 7 lines 22-41).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Lepke with that of Pfeiffer to provide position feedback for proper alignment of parts.

Gelardi teaches wherein engagement of an indexing lock (44) with a blocking surface (inner wall surface of 36) blocks contact between a compression wall (26) and said indexing lock (44) (when releasing inner container) (see Fig. 5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Lepke with that of Pfeiffer and Gelardi to provide an alternative releasing mechanism for an inner and outer housing which would allow for the two housings to move relative to one another for dispensing purposes.

Further Re Claim 3:
Lepke discloses wherein said exterior facing indexing lock (41, 42) comprises a depressible tab (see Figs. 1-14).  

Further Re Claim 4:
Lepke discloses wherein said exterior facing indexing lock (41, 42) is mounted to said second side wall (82) of indexing cover layer (near 10) (see Fig. 3).  

Further Re Claim 6:
Lepke discloses wherein said indexing lock and/or said slots comprise sloped leading edges and blocking rear edges (see sloped surfaces near 61, 62) to promote unidirectional rotation of indexing cover layer in relation to container layer (see Fig. 3).  

Further Re Claim 7:
Lepke discloses wherein said pill tray comprises a null position (at 26) with no pocket (see Fig. 3).  

Further Re Claim 9:Lepke discloses wherein said container layer further comprises a plurality of deflector elements (near 146) positioned on an inner surface of said side wall for deflecting pills toward pockets in said pill tray during loading operation (see Figs. 1-14).  

Further Re Claim 10:
Lepke discloses a post element comprising a first end and a second end and wherein said second end (near 86) is affixed to said interior facing surface of said container layer and said first end (near 92) is mechanically engaged to said indexing cover layer such that index cover layer's rotatability in relation to container layer is preserved (see Figs. 3 and 4).  

Further Re Claim 11:
Lepke discloses wherein said indexing cover layer further comprises a gripping element (ribs 45) for a user to grip and turn the indexing cover layer in relation to the container layer (see Fig. 1).  



Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepke in view of Pfeiffer and Gelardi and further in view of Jonathan Crowther (5,322,166 – hereinafter Crowder).
Re Claims 2 and 5:
Lepke in view of Pfeiffer and Gelardi teaches the device of claim 1, but fails to teach wherein said plurality of pockets for holding pills are contained on an interchangeable pill tray that is positioned on said container layer. 

Crowther further in view teaches wherein a plurality of pockets (50) for holding pills are contained on an interchangeable pill tray (14) that is positioned on a container layer (12) (see Figs.1-18).  Re Claim 5: Crowder teaches wherein an interior facing surface of a container layer (12, 14) is sloped toward pockets of pill tray to guide pills to the pockets during loading operation (See Fig. 4).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Lepke in view of Pfeiffer and Gelardi with that of Crowther to increase storage and make parts separable as known within the art.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepke in view of Pfeiffer and Gelardi and further in view of Daniel Shalala (US 2014/0130453 – hereinafter Shalala).
Re Claim 8:
Lepke in view of Pfeiffer and Gelardi teaches the device of claim 1, but fails to teach a controller slot positioned on said interior facing surface of said indexing cover layer, wherein said controller slot houses said controller.  

Shalala further in view teaches a controller slot (at 126) positioned on an interior facing surface of an indexing cover layer, wherein said controller slot houses said controller (118) (See Figs. 3A-3B).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Lepke in view of Pfeiffer and Gelardi with that of Shalala to protect a control device.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepke in view of Pfeiffer and Gelardi and further in view of Elliot Baum (US 2004/0182873 – hereinafter Baum).
Re Claim 12:
Lepke in view of Pfeiffer and Gelardi teaches the device of claim 1, but fails to teach wherein said container layer further comprises a spin bump centrally positioned on the exterior facing surface of said container layer.  

Baum further in view teaches wherein container layer further comprises a spin bump (154) centrally positioned on an exterior facing surface of a container layer (See Fig. 16).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Lepke in view of Pfeiffer and Gelardi with that of Baum to provide a design choice for mounting or resting a container as known within the art.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepke in view of Pfeiffer and Gelardi and further in view of James Bowden (5,392,952 – hereinafter Bowden).
Re Claim 13:
Lepke in view of Pfeiffer and Gelardi teaches the device of claim 1, but fails to teach further comprising seal element that substantially prohibits the ingress of moisture and contamination of pills stored in said plurality of pockets.  

Bowden further in view teaches further comprising a seal element (60) that substantially prohibits the ingress of moisture and contamination of pills stored in said plurality of pockets (See Fig. 4).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Lepke in view of Pfeiffer and Gelardi with that of Bowden to protect the contents of a container prior to usage.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lepke in view of Pfeiffer and Gelardi and further in view of Rafael Benaroya (4,572,403 – hereinafter Benaroya).
Re Claim 14:
Lepke in view of Pfeiffer and Gelardi teaches the device of claim 1, but fails to teach wherein a container layer further comprises one or more anti-tampering barriers (72) which substantially disrupt access routes to a sensor (91) through exit port.  

Benaroya further in view teaches wherein a container layer further comprises one or more anti-tampering barriers (inner central wall near 15) which substantially disrupt access routes to a sensor (27, 131) through an exit port (See Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Lepke in view of Pfeiffer and Gelardi with that of Benaroya to protect the electronics of a container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651